 1 Jahan C. Sagafi (SBN 224887)                 Sabrina A. Beldner, Esq. (SBN 221918)
   jsagafi@outtengolden.com                     sbeldner@mcguirewoods.com
 2 Relic Sun (SBN 306701)                       MCGUIREWOODS LLP
   rsun@outtengolden.com                        1800 Century Park East, 8th Floor
 3 Adam L. Koshkin (SBN 320152)                 Los Angeles, CA 90067-1501
   akoshkin@outtengolden.com                    Telephone: (310) 315-8200
 4 OUTTEN & GOLDEN LLP                          Facsimile: (310) 315-8210
   One California Street, 12th Floor
 5 San Francisco, CA 94111                      Joel S. Allen (Pro Hac Vice)
   Telephone: (415) 638-8800                    jallen@mcguirewoods.com
 6 Facsimile: (415) 638-8810                    Olga A. Bograd (Pro Hac Vice)
                                                obograd@mcguirewoods.com
 7 Christopher M. McNerney (Pro Hac Vice)       MCGUIREWOODS LLP
   cmcnerney@outtengolden.com                   2000 McKinney Avenue, Suite 1400
 8 OUTTEN & GOLDEN LLP                          Dallas, Texas 75201
   685 Third Avenue, 25th Floor                 Telephone: (214) 932-6400
 9 New York, New York 10017
   Telephone: (212) 245-1000                    William E. Doyle (Pro Hac Vice)
10 Facsimile: (646) 509-2060                    wdoyle@mcguirewoods.com
                                                MCGUIREWOODS LLP
11 Elisa Marie Della-Piana (SBN 226462)         434 Fayetteville Street, Suite 2600
   edellapiana@lccr.com                         Raleigh, North Carolina 27601
12 LAWYERS' COMMITTEE FOR CIVIL                 Telephone: (919) 755-6600
   RIGHTS OF THE SAN FRANCISCO BAY
13 AREA                                 Attorneys for Defendants The Hertz
   131 Steuart Street, Suite 400        Corporation
14 San Francisco, CA 94105              and Dollar Thrifty Automotive Group, Inc.
   Telephone: (415) 543-9444
15 Facsimile: (415) 543-0296

16 Attorneys for Plaintiffs and Proposed
   Class and Collective Members
17
                                UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
19                                       SAN FRANCISCO

20   PETER LEE and LATONYA CAMPBELL,             Case No.: 3:18-cv-07481
     on behalf of themselves and all others
21   similarly situated,                         JOINT STIPULATION AND ORDER
                   Plaintiffs,                   FURTHER ADJUSTING CLASS
22
                                                 CERTIFICATION DISCOVERY AND
23          v.                                   BRIEFING SCHEDULE [AS MODIFIED
                                                 BY THE COURT]
24   THE HERTZ CORPORATION and
     DOLLAR THRIFTY AUTOMOTIVE
25   GROUP,                                      The Honorable Richard Seeborg
26                                               Complaint Filed: December 12, 2018
                           Defendants.
27

28
                                               -1-
                                  JOINT STIPULATION AND [PROPOSED] ORDER FURTHER ADJUSTING
                                       CLASS CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
 1            Pursuant to the Court’s direction at the February 27, 2020 telephonic case management
 2 conference (“CMC”), Plaintiffs Peter Lee and Latonya Campbell (“Plaintiffs”), and Defendants

 3 The Hertz Corporation and Dollar Thrifty Automotive Group (“Hertz” or “Defendants”)

 4 (Plaintiffs and Defendants are collectively referred to as “Parties”), hereby stipulate to, and

 5 request that the Court enter, an order further adjusting the class certification discovery and

 6 briefing schedule and setting the following interim benchmarks, as set forth below:

 7            1.      WHEREAS, on May 29, 2019, the Court entered a Case Management Scheduling
 8 Order, setting a class certification discovery and briefing schedule;

 9            2.      WHEREAS, on October 17, 2019, the Court ordered a Stipulation setting forth an
10 updated class certification discovery and briefing schedule;

11            3.      WHEREAS, on February 27, 2020, the Parties proposed a further extension and
12 modification of the class certification discovery and briefing schedule to the Court during their

13 telephonic CMC; and

14            4.      WHEREAS, the Court endorsed the schedule extension in principle, but requested
15 that the Parties submit a stipulation setting forth their specific proposal to the Court;

16            NOW, THEREFORE, the Parties hereby stipulate to and respectfully request that the
17 Court order the following modifications to the class certification discovery and briefing schedule

18 and set the following interim benchmarks:

19       Item                                             Current Deadline       Proposed Deadline
20       Hertz provides CareerBuilder data to                   N/A               March 12, 20201
         Plaintiffs
21       Case Management Conference (to be                       N/A                May 7, 2020
         canceled should the Parties have no disputes)
22       Agreement on ESI discovery process (incl.               N/A                June 1, 20203
23       initial custodians, initial search terms, and
         ultimate validation process), and completion
24       of rolling production of documents identified
         by Hertz as relevant for mediation for the
25       initial two custodians reviewed2
26
     1
         The Parties may extend this deadline by agreement without Court order.
27   2
         Amanda Dillon and Krista Memmelaar.
     3
         The Parties may extend this deadline by agreement without Court order.
28
                                                      -2-
                                      JOINT STIPULATION AND [PROPOSED] ORDER FURTHER ADJUSTING
                                           CLASS CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
 1    Parties commence mediation                              N/A               June-July 2020*
      Non-expert discovery                                March 20, 2020        October 20, 2020
 2
      Expert Discovery:
 3     Initial Experts**                                   May 15, 2020         December 15, 2020
       Supplemental/rebuttal experts                       July 17, 2020        February 17, 2021
 4     Expert discovery completed                         August 28, 2020        March 29, 2021
      Class Certification:
 5     Plaintiffs’ motion                                  May 15, 2020         December 15, 2020
 6     Hertz’s opposition                                  July 17, 2020        February 17, 2021
       Plaintiffs’ reply                                  August 28, 2020        March 29, 2021
 7     Hearing                                             Sept. 25, 2020         April 29, 2021

 8          * Mediation will be held earlier if Sterling data production moves more quickly, pending

 9 the Parties’ and mediator’s availability.

10          ** All expert designations shall be in accordance with Fed. R. Civ. P. 26(a)(2), with

11 experts disclosed and reports produced on the dates set forth above.

12 Respectfully submitted,

13
     Dated: March 2, 2020                             Respectfully submitted,
14
     By:     /s/Jahan Sagafi                          By:     /s/Olga Bograd
15

16   Jahan C. Sagafi (SBN 224887)                     Joel S. Allen (Pro Hac Vice)
     Relic Sun (SBN 306701)                           jallen@mcguirewoods.com
17   Adam L. Koshkin (SBN 320152)                     Olga A. Bograd (Pro Hac Vice)
     OUTTEN & GOLDEN LLP                              obograd@mcguirewoods.com
18   One California Street, 12th Floor                MCGUIREWOODS LLP
     San Francisco, CA 94111                          2000 McKinney Avenue, Suite 1400
19
     Telephone: (415) 638-8800                        Dallas, Texas 75201
20                                                    Telephone: (214) 932-6400
     Christopher McNerney (Pro Hac Vice)
21   OUTTEN & GOLDEN LLP                              Sabrina A. Beldner, Esq. (SBN 221918)
     685 Third Avenue, 25th Floor                     sbeldner@mcguirewoods.com
22   New York, New York 10017                         MCGUIREWOODS LLP
     Telephone: (212) 245-1000                        1800 Century Park East, 8th Floor
23
                                                      Los Angeles, CA 90067-1501
24   Attorneys for Plaintiffs and proposed Class      Telephone: (310) 315-8200
     Members                                          Facsimile: (310) 315-8210
25

26

27

28
                                                    -3-
                                   JOINT STIPULATION AND [PROPOSED] ORDER FURTHER ADJUSTING
                                        CLASS CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
 1                                         William E. Doyle (Pro Hac Vice)
                                           wdoyle@mcguirewoods.com
 2
                                           MCGUIREWOODS LLP
 3                                         434 Fayetteville Street, Suite 2600
                                           Raleigh, North Carolina 27601
 4                                         Telephone: (919) 755-6600

 5                                         Attorneys for Defendants
 6
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8
   _________________________________                    3/3/2020
                                               Dated: ____________________
 9 Hon. Richard Seeborg
   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -4-
                            JOINT STIPULATION AND [PROPOSED] ORDER FURTHER ADJUSTING
                                 CLASS CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE
